Defendant F. A. Ottman & Son, Inc., appeals from a judgment wMeh (1) pursuant to section 138 of the Public Lands Law of the State of New York vacates, cancels and annuls letters patent granted to the New York City and Westchester Railway Company; (2) decrees that appellant and the plaintiff have no right, title or interest of any nature whatsoever in and to any of the lands described in the said letters patent, and (3) dismisses the plaintiff’s complaint on the merits. Judgment unani*740mously affirmed, with costs to respondents. No opinion. Present — 'Hagarty, Carswell, Davis, Adel and Close, JJ.